[NOT FOR PUBLICATION — NOT TO BE CITED AS PRECEDENT]


         United States Court of Appeals
                    For the First Circuit


Nos. 00-2075
     00-2259

                         JORGE MACIAS,

                     Plaintiff, Appellee,

                              v.

               FURNITURE SERVICES, INC., ET AL.,

                    Defendants, Appellants.


        APPEALS FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF PUERTO RICO

     [Hon. Jaime Pieras, Jr., Senior U.S. District Judge]


                            Before

                   Selya, Boudin, and Lynch,

                        Circuit Judges.


     Jerrold J. Wohlgemuth, with whom Reppert, Kelly &
Wohlgemuth, LLP was on brief, for appellants.
     Julian R. Rivera-Aspinall, with whom Rivera-Aspinall,
Garriga & Fernandini, P.S.C. was on brief, for appellee.




                        April 25, 2001
            Per Curiam.   These appeals stem from a dispute between

defendant-appellant       Furniture     Services,    Inc.     (FSI)    and

plaintiff-appellee Joseph Macias, formerly FSI's exclusive sales

representative    in   Puerto   Rico.      When   FSI    terminated    the

arrangement, Macias invoked diversity jurisdiction, 28 U.S.C. §

1332(a), and sued FSI (along with several related persons and

firms) for damages in the federal district court.

            The district court, acting with commendable dispatch,

set trial for June 19, 2000.      In the period from June 9 to June

15, the court attempted to broker a settlement.                The judge

believed that his efforts had borne fruit, and, accordingly,

entered a judgment of dismissal.         The scheduled trial did not

transpire.

            FSI promptly moved to vacate the judgment.              Macias

acquiesced and urged the court to restore the case to the trial

calendar.    The district judge nonetheless denied the motion to

vacate.

            We have carefully considered the record, the parties'

briefs, and the attorneys' statements during oral argument.             We

are   persuaded   that    the   district    court,      in   good   faith,

misunderstood the representations of FSI's counsel, and that the

court therefore entered judgment based on a mistaken premise.

A judgment resting on a clear mistake of fact, seasonably called

to the trial court's attention, cannot be allowed to stand.




                                  -2-
Accordingly, we vacate the judgment and remand the case for trial.



          Vacated and remanded.   No costs.




                               -3-